Citation Nr: 1826889	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for a left knee disability, to include as secondary to his service-connected left ankle disability.




REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case presently resides with the RO in Houston, Texas.

In January 2016, the Veteran testified before a Decision Review Officer (DRO) in support of his claims.  A transcript of the proceeding is included in the record.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his Type II diabetes mellitus was due to Agent Orange exposure while patrolling the perimeter of the Royal Thai Air Force Base in Ubon, Thailand while on active duty service.

2.  Affording the Veteran the benefit of the doubt, his prostate cancer was due to Agent Orange exposure while patrolling the perimeter of the Royal Thai Air Force Base in Ubon, Thailand while on active duty service.

3.  The evidence of record does not show that the Veteran has ever been diagnosed with peripheral neuropathy or any other neurological condition of either lower extremity at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

2.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

3.  The criteria for entitlement to service connection for a peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has Type II diabetes mellitus and prostate cancer as a result of exposure to herbicides while serving at Ubon Royal Thai Air Force Base (RTAFB) in Thailand.  Specifically, he stated that his work station was located at the end of a runway near the perimeter of the base.  He further stated that he had additional duties which involved walking around the entire compound to check the fences and make sure the sand bags were secure at the bunkers.  See January 2016 DRO hearing testimony.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type II diabetes and prostate cancer, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Based on a review of the evidence of record, the Board finds that service connection for both Type II diabetes mellitus and prostate cancer are warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's post-service medical records reflect that he has been diagnosed with Type II diabetes mellitus and a malignant tumor of the prostate, both of which are among the conditions associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during his active duty service.

The Veteran's service personnel records show that he served in Thailand from January 25, 1971 to March 18, 1972 with a military occupational specialty (MOS) of communications center specialist.  Military personnel records also show that he was assigned to the 7th Radio Research Field Station while stationed in Thailand.  His service treatment records (STRs) confirm that he was stationed at the RTAFB in Ubon, Thailand.  See, e.g., November 3, 1971 STR.  He asserts that he had significant exposure to the base perimeters of the camp and was therefore exposed to herbicides.  See, e.g., January 2016 DRO hearing testimony.  In support of his claim, the Veteran submitted a September 2014 statement from a fellow service member named R.E.W. who wrote that he was stationed at Ubon, Thailand and assigned to the 8th Security Police Law Enforcement Squadron when he first met the Veteran.  The statement further notes that the Veteran worked on the base as an augmentee for base security, and that the Veteran "worked right on the perimeter."

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1.IV.ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.IV.ii.1.H.5.b.

The Veteran's file includes a June 2017 formal finding from a Joint Services Records Research Center (JSRRC) Coordinator stating that VA lacked the information required to verify the Veteran's accounts of herbicide exposure in Thailand and Korea.  However, this formal finding did not address the evidence in the record concerning the Veteran's work responsibilities while he was stationed at Ubon RTAFB.  Rather, the formal finding incorrectly states that "NO evidence is shown of specific location or how exposed."  The formal finding also incorrectly stated that the September 2014 statement by R.E.W. "indicated he knew the veteran but didn't report he worked on the fence line." 

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the Royal Thai Air Force Base in Ubon to be credible.  Further, the Veteran provided a statement from a fellow service member attesting that the Veteran's duties while stationed at Ubon included work along the base perimeter.  Therefore, as there is no basis on which to question the credibility of the Veteran or his fellow service member and no evidence in the record to contradict their claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Ubon during the Vietnam era.  

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his Type II diabetes mellitus and prostate cancer can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Peripheral neuropathy of the bilateral lower extremities

The Veteran has stated that he suffers from peripheral neuropathy of the bilateral lower extremities that was secondary to his Type II diabetes.  However, following a review of the Veteran's available medical records, there is no indication he has ever been diagnosed with peripheral neuropathy or any neurological condition of either lower extremity at any point during the period on appeal.  Further, the Veteran has not stated that he has ever suffered from any symptoms of peripheral neuropathy of either lower extremity during the appeal period.

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of any neurological condition affecting either of his lower extremities during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities is not warranted as the evidence in the record weighs against a finding of a current diagnosis of any such disability during the period on appeal. 

As there is no current diagnosis of peripheral neuropathy or any other neurological condition, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for Type II diabetes mellitus is granted.

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran has maintained that he suffers from peripheral neuropathy of the bilateral upper extremities secondary to his diabetes.  See January 2016 DRO hearing testimony.  A March 2014 VA treatment record reflects that the Veteran has had an EMG nerve conduction study done which showed bilateral carpal tunnel syndrome.  The Veteran has currently diagnosed neurological condition and the Board has conceded exposure to herbicides and granted service connection for diabetes.  Thus an opinion is needed to determine whether the bilateral carpal tunnel syndrome or any other diagnosed neurological condition was caused or aggravated by his Type II diabetes mellitus.

The Veteran has been diagnosed with left knee arthritis.  See January 2013 VA examination.  He is also service-connected for a left ankle fracture with painful motion.  The Veteran testified at his DRO hearing that he injured his left knee during the same October 1970 in-service incident in which he injured his left ankle.  He also stated that when he was treated for the in-service fracture of his left ankle, that treatment made his left leg a little longer, which resulted in him placing more weight on his left leg and impacting his knee.  As such, the Veteran has also raised a theory of secondary service connection for his left knee.  He should be afforded a VA examination with opinions on this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since June 2017.  If no medical records are available, this should be noted in the Veteran's claim file.

2.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his bilateral carpal tunnel syndrome and any diagnosed peripheral neuropathy of the upper extremities.  The claim folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

(a)  Please identify all diagnosed neurological conditions of the Veteran's bilateral upper extremities.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral carpal tunnel syndrome or any diagnosed peripheral neuropathy of the upper extremities had its onset in or was otherwise related to his active duty military service, to include the Veteran's conceded exposure to herbicides?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral carpal tunnel syndrome or any diagnosed peripheral neuropathy of the upper extremities was caused by his service-connected Type II diabetes mellitus?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral carpal tunnel syndrome or any diagnosed peripheral neuropathy of the upper extremities was aggravated by his service-connected Type II diabetes mellitus?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his left knee arthritis.  The claim folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

(a)  Please identify all diagnosed conditions related to the Veteran's left knee.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left knee condition had its onset in or was otherwise related to his active duty military service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left knee condition was caused by his service-connected left ankle fracture with painful motion?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left knee condition was aggravated by his service-connected left ankle fracture with painful motion?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


